Citation Nr: 0920330	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for episodes 
of heat exhaustion and residual heat intolerance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 29, 2001 to 
October 25, 2001, and from February 10, 2003 to September 22, 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in December 2007, and a Board hearing before 
the undersigned in April 2009.  A copy of each hearing 
transcript has been associated with the record.


FINDING OF FACT

The Veteran's heat exhaustion, with residual heat 
intolerance, is manifested by subjective complaints of 
headaches, nausea, and dizziness.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for heat 
exhaustion, with residual heat intolerance, but no greater, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.87, 4.88b, 4.119, 4.124a, Diagnostic Codes 6204, 6354, 
7903, 7904, 8045-9304, 8100, 8911 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a denial of entitlement to a 
compensable rating for heat exhaustion, with residual heat 
intolerance.  

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

A letter dated in August 2006, prior to the adjudication of 
the Veteran's claim, satisfied the duty to notify provisions 
with regard to the Veteran's increased rating claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Board notes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letter informed 
the Veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The August 2006 letter also informed the Veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the Board notes that the recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) applies to 
this case.  In accordance with the directives of Vazquez, the 
Veteran was notified of the evidence and information 
necessary to support his claims for benefits in July 2008.  
This letter contained a copy of the pertinent diagnostic 
criteria for rating disabilities under which he had been 
evaluated.  

With respect to the duty to assist, the claimant's service 
medical records and pertinent post-service medical records 
have been obtained, to the extent available.  See 38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In fact, the Veteran noted during 
his Board hearing that he had not received treatment for his 
disorder since 2007.  See Board hearing transcript, p. 3.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, 
the Veteran was afforded VA examinations addressing the 
severity of his disability in October 2006 and December 2007.  
There is no evidence within the record to suggest that the 
Veteran's disability has worsened since that time.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods reflecting different ratings have not 
been demonstrated, staged ratings are not warranted in this 
case.

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

In this case, post-service treatment records show that the 
Veteran has intolerance to heat, manifested by symptoms such 
as headaches, dizziness, and the inability to keep fluids 
down.  In July 2004, the Veteran was diagnosed with heat 
exhaustion and headaches following an examination during 
which the Veteran reported a headache for three nights prior, 
and an episode during which he had to stop yard work due to 
sweating, getting cold, and feeling lightheaded.  In May 
2005, the Veteran vomited twice prior to reporting to the 
clinic.  A history of heat exhaustion was noted.  See private 
treatment reports, July 12, 2004; March 23, 2005.  

An October 2004 VA examination noted an intolerance to 
temperatures above 75 degrees, and the Veteran reported 
taking precautions such as untucking his shirt tails, finding 
shade, loosening his shoes and loosening his belt.  Symptoms 
such as dizziness and excessive sweat were also noted.  The 
examiner diagnosed episodes of heat exhaustion and residual 
heat intolerance.

In conjunction with the Veteran's present claim, he was 
afforded a VA examination in October 2006.  At that time, he 
reported heat intolerance in temperatures above 75 degrees.  
He tried to seek shade when he went outside.  The Veteran 
reported symptoms such as dizziness, profuse sweating, 
increased urination, headaches, chills, nausea, and vomiting.  
The symptoms could last up to as long as 12 to 24 hours 
during an exacerbation. The Veteran also noted weight loss.  
Although unable to continue working outside for a discount 
tire store, he was able to move inside and work at the 
counter during the warmer months of the year.  The Veteran 
had no known thyroid condition, and he was not diabetic.  
Furthermore, the examiner observed that there was no evidence 
of dehydration.  The examiner noted that the effects on the 
Veteran's occupation were significant and included a lack of 
stamina, weakness or fatigue, and decreased concentration.  
The Veteran reported that these problems resulted in the 
assignment of different duties, increased absenteeism, and 
reduced pay.

The Veteran was afforded an additional VA examination in 
October 2007.  At that time, he reported that he had no loss 
of work due to his disability, and no episodes of 
incapacitation.  However, he did report that he had to leave 
his prior job in order to work inside.  Profuse sweating and 
vertigo, resulting from heat intolerance, were noted.  The 
Veteran noted precautionary measures as described above, in 
addition to avoiding situations which may expose him to heat.  
The Veteran stated that he had been to the ER or to a private 
provider at least twice a year, since separation from active 
duty, as a result of this disability.  The Veteran also noted 
episodes of severe headaches, nausea, vomiting, and 
confusion.  Once again, significant effects to the Veteran's 
occupation were noted, including fatigue.  

The Veteran testified at a DRO hearing in December 2007.  At 
that time, he stated that, when the temperature is in excess 
of 80 degrees, he experiences dehydration, cold chills, 
headaches, and heat cramps.  He noted that his medical 
providers advised him to drink more fluids.  The Veteran also 
testified that he had been told his condition could be 
hyperparathyroidism, though the Board notes that his record 
is silent for that diagnosis.

During the Veteran's April 2009 Board hearing, he testified 
that he was still experiencing symptoms such as dizziness and 
headaches, as well as dehydration once every two weeks.  He 
stated that, although he has felt like he was about to faint 
at times, he has never lost consciousness as a result of heat 
intolerance.  He testified that he felt lightheaded 
approximately once per month.  See Board hearing transcript, 
pp. 3-5.

As the Veteran's disability is not specifically contained 
within the current rating schedule, his disability was 
originally rated by analogy to that of epilepsy, petit mal, 
under Diagnostic Code 8911.  However, the Board has 
determined that this rating is inappropriate, as a confirmed 
diagnosis of epilepsy would be required to establish a 
compensable rating.  In this regard, a 10 percent rating 
contemplates a confirmed diagnosis of epilepsy with a history 
of seizures.  A 20 percent rating is warranted for at least 1 
major seizure in the last 2 years or at least 2 minor 
seizures in the last 6 months.  Furthermore, the Note 
contained in this diagnostic code describes a major seizure 
as being characterized by the generalized tonic-clonic 
convulsion with unconsciousness while a minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movement of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  Despite complaints of dizziness and headaches, the 
record does not reflect that the Veteran's residuals of heat 
intolerance are manifested by either minor or major seizures.  
Thus, the Board notes that the Veteran's symptoms, to include 
dizziness, headaches, nausea, and profuse sweating, are not 
analogous to an epileptic disorder characterized solely by 
seizures. 

In light of the foregoing, the Board finds that the 
manifestations of the Veteran's service connected residuals 
of heat exhaustion with residual heat intolerance are not 
contemplated by Diagnostic Code 8911.  As such, the facts of 
this case warrant the assignment of a more appropriate rating 
so as to take the Veteran's current symptoms into account.  
See Butts; see also Pernorio.  

The Board has determined that Diagnostic Codes 8045-9304 are 
most analogous to the Veteran's disability.  While there is 
no indication of brain trauma, the Veteran's subjective 
complaints of heat intolerance, such as headaches and 
dizziness, are similar to manifestations of traumatic brain 
injury contained in this diagnostic code.  Under DC 8045, VA 
assigns a 10 percent rating for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2008).  However, the evidence does not 
show that the Veteran experiences hemiplegia, seizures, 
facial nerve paralysis or other neurological disabilities as 
a result of his residuals of heat exhaustion.  While the 
Veteran reported confusion associated with his heat 
exhaustion, he reported that such an occurrence happened only 
one time during his October 22, 2007.  There is no indication 
that this disability results in dementia. Based on the 
foregoing, a compensable evaluation of 10 percent is 
appropriate under Diagnostic Codes 8045-9304, but no higher, 
for subjective complaints such as headaches and dizziness.  

The Board has reviewed other Diagnostic Codes for potential 
applicability.  Diagnostic Code 6204, which evaluated 
peripheral vestibular disorders, is inappropriate, as the 
Note following the rating criteria indicates that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned.  In this case, there is no indication that 
his symptoms are due to a peripheral vestibular disorder.  
Furthermore, a rating in excess of 10 percent requires 
symptoms of dizziness with occasional staggering.  While 
episodes of lightheadedness have been reported on numerous 
occasions, the record does not contain objective evidence of 
staggering.  On the contrary, the October 2004 examination 
report notes that Veteran walked with an erect posture and an 
unimpaired gait.  Likewise, the October 2007 examination 
report notes that the Veteran's gait was normal.  Based on 
the foregoing, the Board concludes that a rating in excess of 
10 percent under Diagnostic Code 6204 is not warranted.  

Under Diagnostic Code 6354, a 10 percent rating is warranted 
for chronic fatigue syndrome with periods of incapacitation 
of at least one week per year, controlled with continuous 
medication.  A 20 percent rating would require nearly 
constant symptoms restricting routine activities. For 
purposes of evaluating a disability under this diagnostic 
code, a condition will be considered incapacitating only 
while it requires bed rest and treatment by a physician.  In 
this regard, the Board observes that episodes of 
incapacitation were specifically denied during the Veteran's 
October 2007 VA examination at that time, the examiner noted 
a mild to moderate effect on the Veteran's usual daily 
activities, excluding recreation.  See VA examination report, 
October 22, 2007.  At no time during the course of the appeal 
has the Veteran alleged that he requires bed rest for this 
disability.  Accordingly, a rating in excess of 10 percent 
under Diagnostic Code 6354 is not warranted.  

Diagnostic Code 7903 is inapplicable, as the Veteran has not 
been diagnosed with a hypothyroid condition.  Likewise, the 
Veteran would not receive a compensable rating under 
Diagnostic Code 7904, hyperparathyroidism, as a compensable 
rating requires continuous medication for control.  On the 
contrary, the Veteran has testified that he has not been 
prescribed any medication for his disability, and instead 
told to drink more fluids.  See DRO hearing transcript, p. 2.

While the Veteran has repeatedly reported severe headaches 
residual to heat intolerance, Diagnostic Code 8100 is not 
appropriate as the Veteran's record does not contain a 
diagnosis of migraine headaches.  Furthermore, even if 
applicable, the evidence does not show that his headaches are 
manifested by characteristic prostrating attacks occurring on 
average once a month over the last several months as 
contemplated by a higher rating.  Further, Diagnostic Code 
8045 is more appropriate, as that code takes into account the 
Veteran's other symptoms in addition to headaches, such as 
dizziness, as reported by the Veteran.  Finally, neither the 
Veteran nor any examiner has characterized his episodes of 
heat intolerance as prostrating with duration of attacks 
averaging once a month as contemplated by a rating in excess 
of 10 percent under Diagnostic Code 8100.

The Board further notes that all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with    38 C.F.R. § 4.25 (2008).  However, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14.  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).  As such, the Veteran's disability may 
not be combined with other disability ratings listed above, 
as compensable, separate, and distinct manifestations 
attributable to the same disability have not been 
demonstrated to date.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria considered 
above.  Though each VA examination noted a significant effect 
on the Veteran's occupation, the Veteran reported at his 
October 2006 examination that he missed approximately 8 hours 
every two weeks during the summer months.  Likewise, at his 
October 2007 examination he reported that he missed less than 
one week of work during the past year.  While the Board 
recognizes that the Veteran's disability has resulted in some 
missed work, the Veteran has not demonstrated that his 
occupational barriers represent manifestations of his 
disability beyond an evaluation of 10 percent.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of those contemplated by 
the assigned rating.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to an evaluation of 10 percent, but no higher, 
for episodes of heat exhaustion and residual heat 
intolerance, is granted.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


